      Case 4:19-cv-00426-DCB Document 25 Filed 07/01/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Steven Ray Funk,                                  No. CV-19-00426-TUC-DCB
10                  Plaintiff,                         ORDER
11   v.
12   Centurion Medical, et al.,
13                  Defendants.
14
15          Plaintiff, confined in the Pima County Adult Detention Center (PCADC), brought
16   this action on August 26, 2019, and filed an Amended Complaint on September 27, 2019.
17   The Amended Complaint was screened, Plaintiff was granted in forma pauperis status, and
18   the Court ordered the United States Marshals Service to serve the Amended Complaint on
19   the Defendants. On June 16, 2020, the Plaintiff filed a Motion for an Order by this Court
20   directing that he be excepted from electronic filing and that the Court order PCADC to
21   assist him with copies and certificates which are required under Fed. R. Civ. P., Rule 5.
22          Rule 5 provides for general service of papers other than the Pleadings, including the
23   original complaint. Rule 5(b)(2)(E) provides for the Plaintiff to serve any registered user
24   of the Court’s electronic filing system (CM/ECF), which include all the Defendants who
25   are represented by counsel, by sending his documents to the Clerk of the Court for filing
26   in CM/ECF. Accordingly, even though the Plaintiff does not have access to electronically
27   file his documents in CM/ECF, the documents are being filed by the Clerk of Court “with
28   the court’s electronic-filing system” and no certificate of service is required. Rule
       Case 4:19-cv-00426-DCB Document 25 Filed 07/01/20 Page 2 of 2



 1   5(d)(1)(B).
 2          Accordingly,
 3          IT IS ORDERED that the Plaintiff’s Motion (Doc. 21) is DENIED AS MOOT
 4   because he is not electronically filing in the case, but his documents are being filed with
 5   the electronic-filing system and there is no need for PCADC to assist him with copies and
 6   certificates of service.
 7          Dated this 29th day of June, 2020.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
